Title: From Thomas Jefferson to Thomas Campbell, 29 April 1825
From: Jefferson, Thomas
To: Campbell, Thomas



Monticello in Virga
Apr. 29. 25.
Mr Campbell Dear Sir is too well known and too much respected here, and especially by myself, to need any apology for the address of his letter to me of Sep. 28. or to doubt my readiness to render a service of any friend of his. his good wishes are suffict to ensure mine in favor of mr Rose yet it is an awful thing to become the adviser of another to leave his native country and friends, and to risk his happiness in a land unknown to him, and whose climate and local peculiarities, familiar and favble to the health and habits of it’s own people might be irreconcilable to his. I shall therefore venture  on facts only, leaving conclusions to yourself and your friend.Education in this state, and especially classical educn is at so low an ebb, that a person of  the proficiency of mr Rose would meet no rival here. Latin schools  indeed are to be found in every nbhood , but I doubt if their teachers would be permitted to sit on the bench  of the Sophomores of  Eton or Westminster. these nbhood schools consist generally of 20. or 30. scholars, who pay tuition fees of 30. and sometimes as high as 40.D. each; and mr Rose might probably obtain an easy preference  over any one of these as soon as he should be known.  this alone however would scarcely be an  inducemt  to a change  of position. but there is another prospect  which  might be looked to with expectn. our Univty has made it known that  it is their purpose to recieve such scholars only in Latin and Greek as are capable of reading understandingly and correctly the higher authors in these languages. yet,  in truth there is scarcely a school in our state I know not a single one which can prepare such subjects for us. we have therefore been obliged for the present to recieve them as we find them. but the moment that a truly competent school should be established, we should commence the   exclusion of those insufficiently prepared. the consequence would probably be that every parent who should destine his son for the University woud  send him, for the last year at least of his classical educn to the school which he understood would ensure his reception at the University. the number of  new students who will come to the University are more likely to exceed, than fall short of 50. or 100 yearly this added to the nbhood pupils  might be worth attention. as to the place, it could not be Charlottesville, because that is but a small village, not more than a necessary supplement to the limited accomodns provided by the University the admixture too of such a number of small boys with the students of the University would be likely to disturb the order of the whole and add to the difficulties of maintaining a proper discipline. Richmond  has it’s unhealthy  season of about 2 months  during which all leave it who can.  but there is the flourishing little town  of Staunton, of double the size of Charlottesville, 40 miles above it in the healthy  mountainous country, which could amply accomodate such a school. it is on the high road too  thro’ Charlottesville  to Richmond, and  it’s daily intercourse with the former is such as easily to be identified with it in the public estimation. this would soon be considered as  an appendix  to the University tend  an  essential prelimenary to it’s entrance. a real classical scholar, of correct morals and conduct, for that is indispensable in a teacher here, might reasonably count on obtaining this position. a map of Virga will explain to you the  local relation of all these places.Should mr Rose  conclude to  pursue this chance I should cordially give him any aid in my power, and be very happy to receive him at Monticello. I have thus long delayed my answer to your enquiries, not only that some experience might be had of the probable prospects of our University, which has been opened 6. weeks only, but that I might have the benefit of a personal conference with mr Gilmer the bearer of your letter who has been prevented by sickness from reaching this place till within a few days past. with this apology for my tardiness be pleased to accept the assurance of my high considn and esteem.